 1   WO
 2
 3
 4                        IN THE UNITED STATES DISTRICT COURT
 5                              FOR THE DISTRICT OF ARIZONA
 6
 7   Steven John Durst,                               No. CV-18-01536-PHX-DWL
 8                 Plaintiff,                         ORDER
 9   v.
10   Arizona Department of Corrections,
11                 Defendant.
12
13           Pending before the Court is pro se Plaintiff Steven John Durst’s motion to stay his
14   case (Doc. 32). Durst stated that he has been called into active military service for a
15   period of 400 days and that he must report to his home station for duty on November 29,
16   2018, and he submitted an Order from the Department of the Army establishing the same.
17   (Id.)
18           Durst cited the “Soldiers Relief Act of 1940” in his motion. In 2003, Congress
19   passed the Servicemembers Civil Relief Act (SCRA), which updated and replaced the
20   Soldiers’ and Sailors’ Civil Relief Act of 1940. The relevant section of the SCRA
21   provides that where a servicemember is a party in a civil action that has not yet reached
22   final judgment, the court “shall, upon application by the servicemember, stay the action
23   for a period of not less than 90 days,” so long as two conditions are met. 50 U.S.C. §
24   3932(b)(1). The application for a stay must include:
25           (A) [a] letter or other communication setting forth facts stating the manner
                 in which current military duty requirements materially affect the
26               servicemember’s ability to appear and stating a date when the
                 servicemember will be available to appear[,] [and]
27
             (B) [a] letter or other communication from the servicemember’s
28               commanding officer stating that the servicemember’s current military
                 duty prevents appearance and that military leave is not authorized for
 1                the servicemember at the time of the letter.
 2   Id. § 3932(b)(2).
 3          The Order from the Department of the Army submitted by Durst seems to fulfill
 4   the requirement of Section 3932(b)(2)(A), in that it orders Durst into active duty, which
 5   will materially affect Durst’s ability to appear, and from the Order the Court is able to
 6   deduce that Durst will be able to appear no earlier than January 6, 2020, which is 400
 7   days after December 2, 2018, the date on which Durst must report to his mobilization
 8   station. (Doc. 32 at 2.)
 9          The Order does not appear to fulfill the requirement of Section 3932(b)(2)(B), as it
10   does not address whether military leave is authorized for Durst. Thus, in the absence of a
11   letter or other communication providing this required information, the SCRA does not
12   compel the Court to grant the stay.
13          Nevertheless, even without operation of the statute, the Court possesses the
14   inherent authority to grant the requested stay. See, e.g., Clinton v. Jones, 520 U.S. 681,
15   706 (1997) (“The District Court has broad discretion to stay proceedings as an incident to
16   its power to control its own docket.”). Durst, the Plaintiff in this action, has requested a
17   stay to allow him to report to active military duty. Durst’s requested stay until “after”
18   January of 2020 allows him a short period of rest upon return from active duty before
19   recommencing this civil action. This is a reasonable request. Therefore, good cause
20   appearing,
21          IT IS ORDERED granting Plaintiff Steven John Durst’s motion to stay his case
22   (Doc. 32). The above-captioned action shall be stayed until February 3, 2020.
23          Dated this 28th day of November, 2018.
24
25
26
27
28


                                                  -2-
